Case 1:21-cv-00772-AJN Document 29
                                27 Filed 04/15/21
                                         04/13/21 Page 1 of 1




                                                              4/15/21




                                           The Court hereby adopts the parties'
                                           amended motion schedule. In addition, the
                                           request to adjourn the initial pretrial
                                 4/15/21   conference, Dkt. No. 28, is GRANTED. The
                                           initial pretrial conference is hereby
                                           adjourned to July 30, 2021 at 3:00 p.m.
                                           SO ORDERED.
